Exhibit 10.7

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

WASHINGTON BANKING COMPANY dba WHIDBEY ISLAND BANK (“Employer”) and
                     (“Executive”) hereby amend the Executive Employment
Agreement between Employer and Executive dated                     
(“Agreement”) effective immediately:

1. Paragraph 5.b shall be amended by adding the phrase “even for Good Reason”
following the phrase “Executive cannot resign.”

2. The following shall be added to Section 5 of the Agreement:

(v) “Termination of Employment” as that phrase is used in this Agreement shall
be defined in accordance with the regulations under Code Section 409A and shall
generally mean the date on which the Executive is no longer performing services
for the Company. The Executive will be deemed to have Separated from Service if
it is reasonably anticipated based on the facts and circumstances that the
Executive will perform no further services after a certain date or that the
level of bona fide services the Executive would perform after such date would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed over the immediately preceding thirty-six
(36) month period.

h. Payment of Severance Benefit. Payment of any Severance Benefit under this
Section shall commence on the 60th day following the Executive’s termination of
employment (as defined in accordance with Section 5(g)(v) above), provided that
Executive has executed and submitted a release of claims and the statutory
period during which the Executive is entitled to revoke the release of claims
has expired before the 60th day following the Executive’s termination. Severance
benefits will be paid thereafter on Employer’s regular salary payment schedule
and shall continue until 2 years after termination of employment. The first such
payment shall include payment of all amounts that would have been paid after
termination of employment payments had commenced on the payroll date immediately
after termination of employment. Except as provided herein, or as permitted
under Code Section 409A, Severance Benefits shall be paid at regular payroll
intervals and shall not be accelerated nor delayed.

i. Six Month Delay. Nothwithstanding any provision of this Agreement to the
contrary, if, at the time of the Executive’s Separation from Service, the
Executive is a “specified employee” (as defined in Section 409A of the Code) and
the deferral of the commencement of any payments otherwise payable pursuant to
this Agreement as a result of such Separation from Service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then the Employer will defer the commencement of the payment of any benefits
hereunder until the first payroll date that occurs after the date that is six
(6) months following the Executive’s Separation of Service. The first such
payment shall include payment of all amounts that would have been paid after
termination of employment payments had commenced on the payroll date immediately
after termination of employment.

 

1



--------------------------------------------------------------------------------

3. A new Paragraph 11 shall be added to the Agreement (replacing any xisting
paragraph 11) as follows and subsequent paragraphs of the Agreement shall be
renumbered sequentially:

11. Legal Limitations.

Notwithstanding any provision to the contrary in this Agreement, no payment of
any type or amount of compensation or benefits shall be made or owed by Employer
to Executive pursuant to this Agreement or otherwise if payment of such type or
amount is prohibited by, or not permitted under, or has not received any
required approval under, any applicable governmental statute, regulation, rule,
order (including any cease and desist order), determination, opinion or similar
provision whether now in existence or hereafter adopted or imposed, including
without limitation, by or under (i) any applicable governmental or provisions
relating to compensation or benefits arising as a result of an investment in or
assistance to Employer or an affiliate by a governmental entity, including
without limitation any applicable restrictions contained in the Emergency
Economic Stabilization Act of 2008, as amended by the American Reinvestment Act
of 2009 (“EESA”), 31 CFR Part 30 (relating to the TARP Capital Purchase Program)
or any other regulation, rule, order, guidance or agreement issued or entered
into pursuant to EESA, (ii) any governmental provisions relating to
indemnification by Employer or an affiliate, including without limitation any
applicable prohibitions or restrictions on depository institutions and their
affiliates set forth in 12 USC 1828(k) or in 12 CFR Part 359, or (iii) any
governmental provisions relating to payment of golden parachutes or similar
payments, including without limitation any prohibitions or restrictions on such
payments by troubled institutions and companies and their affiliates set forth
in 12 USC 1828(k) or in 12 CFR Part 359. Further, to the extent Employer’s
performance of a future obligation for any deferred compensation, pension,
retirement plan or similar benefit shall be restricted pursuant to clause
(iii) above by virtue of the designation of Employer (or any affiliate of
Employer) as a “troubled institution” during the term of Executive’s employment
by Employer or any affiliate of Employer, such obligation shall be fully and
finally discharged upon the designation of Employer (or Employer’s affiliate, as
the case may be) as a “troubled institution,” whether or not such entity is
later removed from such designation, unless, following the removal of such
designation, a majority of the members of the board of directors of Employer
shall, after such designation is removed, vote to approve such benefit wholly or
in part, and in such instance, only to the extent of such approval and only as
to obligations accruing after such approval.

In the event that any payment made to Executive hereunder or under any prior
employment agreement or arrangement is required under any applicable
governmental provision (including, without limitation, EESA, 31 CFR Part 30, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any regulations
promulgated thereunder) to be paid back to Employer, the Executive shall upon
written demand from Employer promptly pay such amount back to Employer.

4. An additional subsection h shall be added to Section 13 as follows:

h. This Agreement shall be interpreted and administered consistent with the
requirements of Section 409A of the Internal Revenue Code and any regulations
thereunder, including such regulations as may be promulgated after the Effective
Date of this Agreement.

 

2



--------------------------------------------------------------------------------

5. All other terms of the Agreement shall remain in effect.

DATED this              day of                     , 20    

 

EMPLOYER:

 

WASHINGTON BANKING COMPANY dba

WHIDBEY ISLAND BANK

 

By:

 

 

 

Edward J. Wallgren

 

Chairman of the Joint Compensation Committee of

Washington Banking Company and Whidbey Island Bank

EXECUTIVE:

 

 

 

Print name

 

3